UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-A/A (Amendment No. 1) FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State of incorporation or organization) (I.R.S. Employer Identification No.) 15230 N. 75th Street, Suite 1002 Scottsdale, Arizona (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Not Applicable Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. þ Securities Act registration statement file number to which this form relates: 333-173142 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001Par Value Per Share (Title of class) Item 1. Description of Registrant’s Securities to be Registered. The description of the Common Stock, $0.001 par value per share, of Guardian 8 Holdings (the “Registrant”) contained in the Registrant’s Form S-1/A filed on April 1, 2011 with the United States Securities and Exchange Commission (File No. 333-173142) is incorporated by reference. Item 2. Exhibits. Exhibit No. Description Amended and Restated Articles of Incorporation, as currently in effect (incorporated by reference to Exhibit 3.1 to Form 10-K filed on March 23, 2011) Bylaws, as currently in effect (incorporated by reference to Exhibit 3.1(ii) to Form 8-K filed on April 30, 2012) Certificate of Amendment to Articles of Incorporation (incorporated by reference to Exhibit 3.1 to the Form 8-K filed on December 21, 2010) SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned hereunto duly authorized. Guardian 8 Holdings By: /s/ C. Stephen Cochennet C. Stephen Cochennet, Chief Executive Officer Date: February 6, 2013
